Title: To Thomas Jefferson from Robert R. Livingston, 20 February 1791
From: Livingston, Robert R.
To: Jefferson, Thomas



Dr Sir
New York 20th. Feby 1791

Knowing the value of your time I should not thus early after the receipt of yours have intruded upon it could I have consented that you should one moment longer misapprehend my sentiments with respect to your invaluable report on weights and measures. I am so far from suggesting any other ideas than those you propose that tho I have examined them with minute attention I find nothing to alter or improve. What I alluded to was a passage in yours in which you seem to acquiess in the necessity of a coinage and the admission of an alloy in your money. After the receipt of your favor I hastily put together a few thoughts on these subjects which I had printed here in order to awaken an investigation which appears to me important in our situation having it in view at the same time to afford you such an answer to your Letter as would  leave you perfectly at liberty to take your own time in reading it and not subject you to the necessity of answering for if there is anything in which a man is a free agent it certainly is in reading news papers or leting it alone. It is so miserably printed that no regard must be paid to the punctuation in reading it. I feel with you great pain in the dissatisfaction which prevails in the Southern states. I see upon almost every important question a territorial division of sentiment (if I may use the expression) which must disgust the minority and carry with it the appearance of a combination against their views. This if well or ill founded will be the source of jealousies which may lead to disagreeable consequences. This I am fully satisfied might have been avoided by the omission of one or two measures in which the interest and honor of the United States was in no sort involved. Our delegates deceive themselves if they believe that their constituents are satisfied with all the measures of government. The truth is, they see and speak of many instances in which their interests have been neglected or misunderstood and I should suppose the removal of Genl. Schuyler by a majority of 16 to 4 in the Senate in some sort evincive of this. But the fact is, such is the unbounded prosperity of this State, doubling its population in 12 years, possessing an extensive commerce, fruitful Lands, encreasing in wealth, and feeling no taxes that they scarce consider as a serious evil any thing so remote as the measures of the federal government. In this city hundreds have made fortunes by speculating in the funds and look forward to a great encrease of them by the establishment of a bank, and have no idea of a more perfect government than that which enriches them in six months. It will doubtless be wise in government to avail themselves of these fortunate circumstances, but weak to rely upon them as evidences of their own strength.—I have the honor to be Dr Sir with the highest respect & essteem Your Most Obt Hum: Sevt,

Robt R Livingston

P.S. I have ordered a model to be made which I shall send as soon as possible.

